            Case 1:18-cv-00088-DAE Document 75 Filed 11/11/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT FOR
                             THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION


    JEROME SCHMIDT                                         NO. 1:18-CV-88-DAE


                      Plaintiﬀ


    vs.
    UNITED STATES OF AMERICA,


                      Defendant




                                 PLAINTIFF ’S WITNESS LIST

           Pursuant to the Local Rule CV-16(e)(5), Plaintiﬀ ﬁles the following list of wit-
nesses he intends to call for trial. Unless listed below, Plaintiﬀ previously pro-
duced the contact information of the following witnesses.

          1.    Christine Vidouria, D.O., CLCP
          2.    Erin Bigler, Ph.D.
          3.    James Irwin
          4.    James Schmidt
          5.    Jeﬀrey Lewine, Ph.D.
          6.    Jerome Schmidt
          7.    John Swiger, Ph.D.
          8.    Marie Wilborn
          9.    Michael Freeman, M.D., Ph.D., M.P.H, D.C.
          10.   Robert Dobyns1
          11.   Robert Thoma, Ph.D.
          12.   Travis Snyder, D.O.
          13.   Wayne Dees, Psy.D.
          14.   Wesley Schmidt



1
          4412 Spicewood Springs Rd. Ste. 200, Austin, TX 78759.

                                             Page 1 of 3
     Case 1:18-cv-00088-DAE Document 75 Filed 11/11/19 Page 2 of 3




   Also, Plaintiﬀ ’s counsel has conferred with counsel for the United States and
parties estimate that the total length of trial will be 5 days.



                                             Respectfully Submitted,

                                             /s/ Jamal Alsaﬀar
                                             JAMAL K. ALSAFFAR
                                             jalsaﬀar@nationaltriallaw.com
                                             Texas State Bar #24027193
                                             TOM JACOB
                                             tjacob@nationaltriallaw.com
                                             Texas State Bar #24069981
                                             Whitehurst, Harkness, Brees, Cheng,
                                             Alsaﬀar, Higginbotham, & Jacob PLLC
                                             7500 Rialto Blvd, Bldg Two, Ste 250
                                             Austin, TX 78735
                                             (512) 476-4346 (o)
                                             (512) 467-4400 (f)

                                             HENRY MOORE
                                             henry@moorelegal.net
                                             Texas State Bar #14341500
                                             Law Oﬃces of Henry Moore
                                             1101 E. 11th St.
                                             Austin, Texas 78702-1908
                                             (512) 477-1663 (o)
                                             (512) 476-6212 (f)

                                             Attorneys for the Plaintiﬀ




                                        Page 2 of 3
       Case 1:18-cv-00088-DAE Document 75 Filed 11/11/19 Page 3 of 3




                      CERTIFICATE OF SERVICE

    By my signature above, I certify that a copy of Plaintiﬀ ’s Witness List has been
sent to the following on November 11, 2019 via the Court’s CM/ECF notice sys-
tem.



                                          JAMES F. GILLIGAN
                                          JAMES E. DINGIVAN
                                          KRISTINA S. BAEHR
                                          Assistant United States Attorneys
                                          Western District of Texas
                                          601 N.W. Loop 410, Suite 600
                                          San Antonio, TX 78216-5597
                                          Tel. (210) 384-7345
                                          Fax (210) 384-7312
                                          jim.gilligan@usdoj.gov
                                          kristina.baehr@usdoj.gov
                                          james.dingivan@usdoj.gov




                                     Page 3 of 3
